EXHIBIT 10.4
 
AMENDMENT NO 2 TO REVOLVING LINE OF CREDIT AGREEMENT
 
This Amendment to Revolving Line of Credit Agreement (the "Amendment"), dated as
of May 17, 2013 is by and between VISION GLOBAL SOLUTIONS, INC., a Nevada
corporation (the “Company”) and NAVITAS CAPITAL, LLC, a Nevada limited liability
company ("Lender”).
 
RECITALS
 
A.          The Company and Lender entered into a certain Revolving Line of
Credit Agreement, dated as of February 9, 2011, as amended August 8, 2012 (the
"Agreement"). Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
B.          The Agreement had a maturity date of March 31, 2013.
 
C.          The Company has requested and the Lender has agreed to extend the
maturity date from March 31, 2013 to March 31, 2014 and to raise the principal
amount of the credit line from $100,000 to $150,000.
 
AGREEMENT
 
Amendments. As of the date hereof, the following section of the Agreement shall
be and hereby is amended as follows:
 
DEFINITIONS. Section 2 of the Agreement is amended as follows:
 
Lender hereby establishes for a period extending to March 31, 2014 (the
"MATURITY DATE") a revolving line of credit (the "CREDIT LINE") for Company in
the principal amount of One Hundred Fifty Thousand Dollars ($150,000.00) (the
"CREDIT LIMIT"). In connection herewith, Company shall execute and deliver to
Lender a Promissory Note in the amount of the Credit Limit and in form and
content satisfactory to Lender. All sums advanced on the Credit Line or pursuant
to the terms of this Agreement (each an "ADVANCE") shall become part of the
principal of said Promissory Note.
 
(A)        Agreement in Full Force and Effect as Amended. Except as specifically
amended, consented and/or waived hereby, the Agreement shall remain in full
force and effect and are hereby ratified and confirmed as so amended. Except as
expressly set forth herein, this Amendment shall not be deemed to be a waiver,
amendment or modification of any provisions of the Agreement or any right, power
or remedy of Lender, nor constitute a waiver of any provision of the Agreement
or of any default or Event of Default under the Agreement, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder. This Amendment also shall not preclude the future exercise of any
right, remedy, power, or privilege available to Lender whether under the
Agreement, at law or otherwise. All references to the Agreement shall be deemed
to mean the Agreement as modified hereby. This Amendment shall not constitute a
novation or satisfaction and accord of the Agreement but shall constitute an
amendment thereof. The parties hereto agree to be bound by the terms and
conditions of the Agreement as amended by this Amendment, as though such terms
and conditions were set forth herein. Each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Agreement as amended by this Amendment.
 
 
1

--------------------------------------------------------------------------------

 
 
(B)         This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the
Agreement. This Amendment shall be considered part of the Agreement.
 
(C)         This Amendment and the Agreement constitute the final, entire
agreement and understanding between the parties with respect to the subject
matter hereof and thereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties, and shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto and thereto. There are no unwritten oral agreements between the
parties with respect to the subject matter hereof and thereof.
 
This Amendment is executed as of the date stated at the beginning of this
Amendment.
 

 
Lender:
Navitas Capital, LLC
            By:
/s/ Adam McAfee
    Its: Adam McAfee, Managing Member                    
Company:
Vision Global Solutions, Inc.
                    By:/
s/ Todd Waltz
    Its: Todd Waltz, CEO  

 
 
2

--------------------------------------------------------------------------------